       Case 4:20-cv-05640-YGR Document 516 Filed 04/28/21 Page 1 of 5




 1 JOHN F. COVE, JR. (SBN 212213)
     john.cove@shearman.com
 2 MATTHEW BERKOWITZ (SBN 310426)
     matthew.berkowitz@shearman.com
 3 SHEARMAN & STERLING LLP
   535 Mission Street, 25th Floor
 4 San Francisco, CA 94105-2997
   Telephone: 415.616.1100
 5 Facsimile: 415.616.1199

 6 Attorneys for Sony Interactive Entertainment LLC

 7

 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11

12 EPIC GAMES, INC.,
                                                      Case No. 4:20-cv-05640-YGR
13                Plaintiff, Counter-defendant,       NON-PARTY SONY INTERACTIVE
14                                                    ENTERTAINMENT LLC’S
                  v.                                  ADMINISTRATIVE MOTION TO KEEP
15 APPLE INC.,                                        COMPETITIVELY SENSITIVE
                                                      INFORMATION UNDER SEAL
16                Defendant, Counterclaimant.         Judge: Hon. Yvonne Gonzalez Rogers
17

18
19

20

21

22

23

24

25

26

27

28

     NON-PARTY SIE’S ADMIN. MOTION                                   CASE NO 4:20-CV-05640-YGR
     TO KEEP UNDER SEAL
       Case 4:20-cv-05640-YGR Document 516 Filed 04/28/21 Page 2 of 5




 1           Pursuant to Civil Local Rules 7-11 and 79-5, non-party Sony Interactive Entertainment LLC

 2 (“SIE”) hereby seeks an order permitting three SIE documents identified on Defendant Apple Inc.’s

 3 (“Apple”) exhibit list that contain highly confidential, competitively sensitive material to remain

 4 under seal if admitted at trial. 1

 5      I.   LEGAL STANDARD

 6           When a party demonstrates “compelling reasons” sufficient to outweigh the public’s interest

 7 in disclosure of confidential information, a court should keep such information under seal at trial.

 8 See, e.g., In re Elec. Arts, 298 F. App’x 568, 569 (9th Cir. 2008). Compelling reasons exist, for

 9 example, if “court files might . . . become a vehicle for improper purposes, such as the use of records
10 to release trade secrets.” Id. (internal quotation and alteration omitted); see also, e.g., France

11 Telecom S.A. v. Marvell Semiconductor, Inc., No. 12-CV-04967-WHO, 2014 WL 4965995, at *3–

12 *4 (N.D. Cal. Oct. 3, 2014) (granting request to seal as to trial transcript and exhibits referencing

13 third parties’ confidential financial and pricing data); Century Aluminum Co. v. ACGS Marine Ins.

14 Co., No. 11-CV-02514-YGR, 2012 WL 13042825, at *2 (N.D. Cal. Aug. 10, 2012) (granting motion

15 to seal as to third party’s confidential information because of “competitive harm [that] may result

16 to [Defendant] if th[e] document is publicly-disseminated, as it will reveal confidential business

17 information and strategies that Defendant employs with respect to issuance of its insurance

18 policies.”); Nicolosi Distrib., Inc. v. Finishmaster, Inc., No. 18-CV-03587-BLF, 2018 WL 3932554,
19 at *3 (N.D. Cal. Aug. 16, 2018) (granting motion to seal as to information that could cause

20 competitive harm if disclosed). As the Federal Circuit explained, “the public’s interest in judicial

21 proceedings . . . does not extend to mere curiosity about the parties’ confidential information where

22 that information is not central to a decision on the merits.” Apple Inc. v. Samsung Elecs. Co. 727

23 F.3d 1214, 1228 (Fed. Cir. 2013) (applying 9th Circuit law and finding district court abused its

24 discretion in denying motion to seal where public dissemination could result in competitive harm).

25

26
   1
     As set forth in the accompanying Declaration of John F. Cove Jr., counsel for SIE contacted
27 counsel for Apple and plaintiff Epic Games, Inc. (“Epic”) to discuss the parties’ position on SIE’s
   motion. Cove Decl. ¶¶ 3–4. Epic stated that it will not oppose. Id. ¶ 3. Apple stated that it could
28 not take a position until it reviewed the motion. Id. ¶ 4.

     NON-PARTY SIE’S ADMIN. MOTION                    2                    CASE NO. 4:20-CV-05640-YGR
     TO KEEP UNDER SEAL
       Case 4:20-cv-05640-YGR Document 516 Filed 04/28/21 Page 3 of 5




 1            A “trade secret may consist of any formula, pattern, device or compilation of information

 2 which is used in one’s business, and which gives him an opportunity to obtain an advantage over

 3 competitors who do not know or use it.” In re Elec. Arts, 298 F. App’x at 569 (quoting Restatement

 4 of Torts § 757, cmt. b). Confidential plans or descriptions of a competitive business process

 5 constitute a trade secret, Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972), as do confidential

 6 pricing terms and formulas, France Telecom, 2014 WL 4965995, at *4 (citing In re Elec. Arts, 298

 7 F. App’x. at 569).

 8      II.      ARGUMENT

 9            SIE seeks to seal three of the documents it produced in this litigation, which have been

10 designated DX-3520, DX-4354, and DX-4357 on Apple’s exhibit list, because the public disclosure

11 of these documents would reveal SIE trade secrets and cause competitive harm to SIE. These

12 documents contain SIE’s highly sensitive, confidential, competitively valuable information, and

13 reflect different aspects of SIE’s confidential policies, processes and procedures with respect to the

14 development, pricing and marketing of games and related products on the PlayStation platform,

15 some of which are incorporated by reference into SIE contracts with game developers. See

16 Declaration of Don Sechler Pursuant to Local Rule 79-5(e)(1) in Support of SIE’s Motion to Seal

17 (“Sechler Decl.”) ¶¶ 2–3.

18            As described in detail in the accompanying Declaration of Don Sechler, because the creation

19 and sale of games and related products by third-party game developers is a critical element in

20 competition in the industry, SIE’s policies and procedures with regard to developers are tightly held

21 as a competitively-sensitive trade secret. Id. ¶ 3. If this information were made public, SIE would

22 suffer competitive harm because it would enable SIE’s competitors to gain valuable insight into

23 SIE’s business, which SIE has invested significant resources developing, including through trial and

24 error, and better position themselves in any future competition with SIE. Id.

25            More specifically, as Mr. Sechler explains in his declaration:

26               •   DX-4354 (SONY-EPvAPP-00002 through SONY-EPvAPP-00005; Ex. A to Cove

27              Decl.) contains detailed pricing information, including pricing formulas, for products

28              offered through the PlayStation Store, products associated with merchandise sales, and

     NON-PARTY SIE’S ADMIN. MOTION                     3                       CASE NO. 4:20-CV-05640-YGR
     TO KEEP UNDER SEAL
         Case 4:20-cv-05640-YGR Document 516 Filed 04/28/21 Page 4 of 5




 1            products offered via PlayStation’s subscription service. Id. ¶ 4. This information is

 2            proprietary and confidential and is held as a trade secret. Id. The public disclosure of

 3            this information would provide SIE’s competitors with valuable insight into SIE’s

 4            business and is likely to cause competitive harm to SIE. Id. Third-party pricing terms

 5            and formulas “‘plainly fall within the definition of trade secrets.’” France Telecom S.A.,

 6            2014 WL 4965995, at *4 (quoting In re Elec. Arts, 298 F. App’x. at 569).

 7             •   DX-3520 (SONY-EPvAPP-00012 through SONY-EPvAPP-00020; Ex. B to Cove

 8            Decl.) discloses SIE’s detailed policies and procedures for developers with regard to the

 9            provision of virtual currency on SIE PlayStation platforms. Sechler Decl. ¶ 5. These

10            policies and procedures are also proprietary and confidential to SIE and held as a trade

11            secret by SIE. Id. The public disclosure of this information would provide SIE’s

12            competitors with valuable insight into SIE’s business, specifically its approach to virtual

13            currency, and is likely to cause competitive harm to SIE. Id. These business policies and

14            practices are entitled to trade secret protection. See Clark, 453 F.2d at 1009.

15             •     DX-4357 (SONY-EPvAPP-00006 through SONY-EPvAPP-00011; Ex. C to Cove

16            Decl.) discloses important aspects of SIE’s processes for developers in setting their

17            wholesale prices and performing the other steps necessary to make their products

18            available in the PlayStation Content Pipeline. Sechler Decl. ¶ 6. The public disclosure

19            of this information could provide SIE’s competitors with valuable insight into SIE’s

20            business and its competitive processes that may cause competitive harm to SIE. Id. These

21            business practices are entitled to trade secret protection. See Clark, 453 F.2d at 1009.

22          Because of the competitive sensitivity of these materials, SIE maintains strict confidentiality

23 protection for this information, policies, and procedures—both internally and externally. Sechler

24 Decl. ¶ 7; see also id. ¶ 3. 2 No developer can access these documents without executing an

25 agreement to maintain the confidentiality of these materials and then only for the purpose of

26   2
     Apple’s exhibit list identifies DX-4354 and DX-4357 as being “available at” particular website
   URLs, but these links do not mean that the documents are publicly available. The identified URLs
27 direct to a password-protected, secure website, accessible only by developers who have agreed to
   SIE confidentiality restrictions and been approved by SIE. Sechler Decl. ¶ 8.
28

     NON-PARTY SIE’S ADMIN. MOTION                    4                     CASE NO. 4:20-CV-05640-YGR
     TO KEEP UNDER SEAL
       Case 4:20-cv-05640-YGR Document 516 Filed 04/28/21 Page 5 of 5




 1 developing and marketing games on the PlayStation platform. Id. ¶ 7. Only when they have

 2 executed such an agreement are developers provided with access credentials necessary to review

 3 these materials. Id. Similarly, access to these materials is strictly limited within SIE to those with

 4 a business need for these documents. Id. 3

 5          Last, as the entirety of these documents describe SIE’s confidential policies, processes, and

 6 procedures, the request to seal them is narrowly tailored. Id. ¶ 9.

 7          Accordingly, for the reasons set for the above and in the accompanying Declaration of Don

 8 Sechler, non-party SIE has established compelling reasons to keep this information sealed.

 9          SIE therefore respectfully requests that this Court grant its motion.

10

11 DATED: April 28, 2021                                  SHEARMAN & STERLING LLP
12

13                                                        By:   s/ John F. Cove, Jr.

14
                                                          JOHN F. COVE, JR. (SBN 212213)
15                                                        MATTHEW BERKOWITZ (SBN 310426)

16                                                        SHEARMAN & STERLING LLP
                                                          535 Mission Street, 25th Floor
17                                                        San Francisco, CA 94105-2997
                                                          Telephone: 415.616.1100
18                                                        Facsimile: 415.616.1199

19                                                        Attorneys for Non-Party Sony Interactive
                                                          Entertainment LLC
20

21

22

23

24

25

26
   3
     These documents were designated as HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
27 ONLY, pursuant to the Stipulated and Amended Protective Order dated January 21, 2021
   (“Protective Order”) (Dkt. No. 274). See also Sechler Decl. ¶¶ 2–7.
28

     NON-PARTY SIE’S ADMIN. MOTION                    5                      CASE NO. 4:20-CV-05640-YGR
     TO KEEP UNDER SEAL
